DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1-2, 4-6, 12, 14-15. 17, 20-22, 24-27, 29-31, 33, 35, 37-38, 41, 43. 
Claim Rejections - 35 USC § 112
1.	Claims 6 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation antioxidant, and the claim also recites vitamins E, C and A which is the narrower statement of the range/limitation. Claim 26 recites broad term, small molecules and smaller term, amino acids. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 5, 6, 21, 25-26, 33, 35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michal ( US 2016/0000930) of record.
	Mikhall discloses compositions and a method of delivery of particles containing therapeutic agents and containing a targeting agent  to adipose stromal cells to treat obesity and adiposity –associated disorders (Abstract). The particles are lipid based particles (liposomes) with the targeting ligand attached to the liposome (0100). The particles contain antioxidants ascorbic acid, Vitamin E, triglycerides, surfactants polysorbate 20 and 89. The targeting agent a peptide with amino acid SEQ ID NOS 1-16. The effector agent is coupled to the peptides,  (0131). 0015, 0018, 0019, 0020 0027, 0029, 0057, 0062, 0067, 0088, 0114, 0116, 0136 and entire publication).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4-6, 12, 14-15. 17, 20-22, 25-27, 29-31, 33, 35, 37-38, 41, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhall ( US 2016/0000930) by itself or in view of Kaufman (US 2016/0263047).
The teachings of Mikhall have been discussed above. Mikhall does not teach explicitly what the liposomes are made of, i.e., the phospholipids making up the liposomes and whether the liposomes are negatively charged. However, the bilayer structures of the liposomes are generally formed by amphiphilic phospholipids which include neutral phosphatidylcholines and negatively charged phospholipids such as phosphatidylserines, phosphatidylglycerols and phosphatidic acid, it would have been obvious to one of ordinary skill in the art to prepare liposomes which are neutrally charged or negatively charged with the expectation of obtaining liposomes.
	Kaufman while disclosing liposomal compositions for delivery of active agents such as biological materials, antioxidant, anthocyanins, flavonoids and others teaches that liposomes are made using phospholipids such as phosphatidylcholines, phosphatidylglycerol, phosphatidylserine, phosphatidylinositol and others. The sizes of liposomes taught are between 20 to 100 nm (Abstract, 0012-0015, 0029, 0037-0042, 0049-0071, 0123 and Examples).
	It would have been obvious to one of ordinary skill in the art to prepare liposomes which are either neutral or anionic and vary the sizes of liposomes taught by Mikhall, with a reasonable expectation of success since Kaufman teaches that liposomes can be prepared using any phospholipid including phosphatidylcholines or anionic phospholipids. It would have also been obvious to one of ordinary skill in the art that peptide which has an affinity to the adipose stromal cells would direct the nanoparticle composition to the adipose stromal cells to deliver the active agent.
s 1-2, 4-6, 12, 14-15. 17, 20-22, 25-27, 29-30, 33, 35, 37-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhall ( US 2016/0000930) in view of Castaigne (U S 2016/0263236).
	The teachings of Mikhall have been discussed above. Michal teaches the inclusion of polysorbates 20 and 80; however, Mikhall does not teach explicitly that the surfactant is on the surface of the liposome.
	Castaigne while disclosing liposomal formulations teach that surfactant polysorbate can be attached to liposomes or nanoparticle. The nanoparticles have targeting moiety attached. The liposomes also contain stabilizers such as antioxidants and surfactants (Abstract, 0005-0019, , 0028, 0153, 0064, 0148, 0150-0151, 0186, 0201, 0203, 0243-0246, 0248, 0250,  and 0278).
	It would have been obvious to one of ordinary skill in the art to attach a surfactant on the surface of the nanoparticle, with a reasonable expectation of success, since Castaigne teaches that such a technique is known in the art of liposomes and nanoparticles.
5.	Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhall ( US 2016/0000930) in view of Kawahara (US 2003/0211142).
	The teachings of Mikhall have been discussed above. What is lacking in Mikhall is the teaching of the epitope which is a cleavage product of decorin.
	Kawahara while disclosing liposomal formulations teaches that any drug could be included in the drugs and the drugs include TGF-beta antagonists such as decorin and the like (Abstract and 0083).
.
6.	Claims 1-2, 4-6, 12, 14-15. 17, 20-22, 24-27, 29-31, 33, 35, 37-38, 41, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhall ( US 2016/0000930) in view of Raghunath (U S 2017/0266237) and Bonechi (PLOS ONE, vol. 7, 2012) both are of record). 
	The teachings of Mikhall have been discussed above. What is lacking in Mikhall is the teaching of the encapsulation of resveratrol.
	Raghunath teaches the encapsulation of resveratrol in nanoparticles or hydrogels for administration to generate functional brown adipocytes (Abstract, 0003, 0009, 0025, 0052-0053, claim 7.
	Bonechi teaches the encapsulation polyphonic compound, resveratrol  (Note the entire publication).	
	The use of resveratrol as the active agent in the nanoparticles of Mikhall would have been obvious to one of ordinary skill in the art since resveratrol since it is known to convert the adipocytes to functional brown adipocytes as shown by Raghunath. One of ordinary skill in the art would be motivated further since the reference of Bonechi teaches that encapsulation of resveratrol in liposomes for sustained release.
7.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Mikhall ( US 2016/0000930) in view of Khvorova (U S 2016/0130578), Zoldan (U S 2014/0105960).

	Khvorova teaches that liposomes and hydrogels are specialized sustained release of drugs to various tissues such as adipose (Abstract, 0430, 0491, 0502, 0504).
	Zoldan teaches that liposomes can be incorporated into hydrogel for delivery of active agents (Abstract, 0044, 0046, 0096, 0098, 0099).
It would have been obvious to one of ordinary skill in the art to encapsulate the active agent in a hydrogel since Khvorova teaches that both hydrogels and liposomes are specialized drug delivery systems. One of ordinary skill in the art would even be motivated to incorporate liposomes into hydrogels with a reasonable expectation of success since Zoldan teaches that liposomes themselves can be incorporated into hydrogels for sustained delivery of drugs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612